Opinión disidente del
Juez Asociado Señor Gorrada Del Río.
La opinión mayoritaria de este Tribunal equivocada-mente resuelve que una causa de acción instada para sí por el demandante Víctor Urbino, por daños ocasionados al ejemplar de carreras Dindi U, es un acto unilateral de uno de los cónyuges al amparo de su facultad de jure para ad-ministrar y representar a la sociedad legal de gananciales, por lo que la prueba alegadamente enmendó y subsanó la omisión de parte indispensable y, por ende, no procede la desestimación solicitada. Descarta así que el señor Urbino no hizo alegación alguna de que estuviera casado ni men-cionó en específico que compareciera a nombre de la socie-dad legal de gananciales compuesta por éste y su esposa, Sra. Esther Bidot Almodóvar. Descarta, además, que ante el tribunal de instancia se objetó oportunamente por la parte demandada que la reclamación pertenece a la socie-dad de gananciales, no habiéndose incluido a ésta como *228parte. Asimismo, tampoco se presentó prueba alguna du-rante la vista en su fondo en torno al carácter ganancial de la reclamación. Por entender que en el caso de autos el señor Urbino no tenía la capacidad para instar para sí tal reclamación, puesto que ésta pertenece a la sociedad de gananciales, no habiendo comparecido éste en representa-ción de ella, disentimos de la opinión emitida por este Tribunal. El remedio que procede es revocar las sentencias recurridas y ordenar la inclusión como parte demandante a la sociedad de gananciales compuesta entre Víctor Urbino y Esther Bidot Almodóvar, cuya unión o sustitución, en virtud de lo dispuesto en la Regla 15.1 de Procedimiento Civil, 32 L.P.R.A. Ap. III, se retrotraería a la fecha cuando el demandante Urbino instó la acción en daños y perjuicios. Veamos.
i — i
El Sr. Victor Urbino, haciendo negocios como U Racing Stable, presentó una demanda contra San Juan Racing Association, quien poseía y operaba el hipódromo El Nuevo Comandante para la fecha de los hechos que dan base a la acción. Asimismo, incluyó como demandada a la asegura-dora de la San Juan Racing Association, American International Insurance Company of Puerto Rico, Inc. Se alegó en la demanda que la ejemplar Dindi U, cuyo dueño es el demandante, se encontraba en un trabajo matinal (tra-queo) el 6 de enero de 1988, alrededor de las 7:00 de la mañana, en las facilidades de la pista del hipódromo El Nuevo Comandante, y que cuando se acercaba a la milla y un octavo de la pista la ejemplar cayó en un hoyo de aproximadamente pie y medio de profundidad, cayendo la ejemplar y su jinete al piso; que la ejemplar sufrió lesiones que la han imposibilitado de participar en carreras y se entiende que no podrá volver a participar; que las lesiones la imposibilitan en sus funciones reproductivas; que la *229caída se debió a la exclusiva negligencia del demandado al no haber dado mantenimiento a la pista. Se reclamaron daños por los premios dejados de devengar, gastos médicos y de cuidos al ejemplar y la pérdida en el valor de la ejem-plar como reproductora, para un total de $1,502,128, más las costas, gastos y la suma de $100,000 para honorarios de abogados.(1)
El tribunal de instancia señaló una vista en su fondo sobre el aspecto de negligencia para el 7 y 8 de agosto de 1990. Así las cosas, el 2 de agosto de 1990 la parte deman-dada presentó una moción de desestimación y/o sentencia sumaria, para aducir que la yegua era un bien ganancial, ya que el demandante estaba casado y la había adquirido durante su matrimonio; que la sociedad de gananciales nunca fue incluida en el pleito, y que era ésta quien tenía que reclamar los daños, por lo que la demanda dejaba de exponer una causa de acción que justificara la concesión de un remedio. El estado civil del demandante surgió a través de un interrogatorio que le fuera cursado, así como de la toma de una deposición. La referida moción fue denegada durante la celebración de la vista en su fondo sobre el as-pecto de negligencia, sin fundamentar.
Celebrada la referida vista, el tribunal de instancia dictó una sentencia parcial el 6 de junio de 1991, en la cual sostuvo que la parte demandada incurrió en negligencia al no proveer el mantenimiento adecuado y efectivo a la pista a los fines de detectar las áreas defectuosas, y que los da-ños sufridos por la parte demandante fueron ocasionados por la negligencia de la demandada San Juan Racing Association.
Posteriormente se celebró la vista en su fondo sobre da-ños los días 29 de mayo, y 1 y 2 de junio de 1992. Final-mente, el 25 de junio de 1993. el tribunal de instancia dictó *230la sentencia final, en la cual condenó a la parte demandada a satisfacer a favor de la parte demandante la suma de $460,000 en concepto del valor en el mercado de la ejem-plar como corredora antes del accidente; la suma de $2,198 en concepto de gastos médicos en que incurrió el deman-dante, las costas y gastos del pleito, así como la suma de $500 en concepto de honorarios de abogado.
No conforme, acudió ante nos la parte demandada y so-licitó la revocación de ambas sentencias, habiendo este Tribunal expedido el recurso. La parte recurrente formuló va-rios señalamientos de error, siendo el medular para resolver la controversia ante nos el siguiente:
[Erró el tribunal de instancia] al no desestimar la demanda por no incluirse como parte indispensable a la esposa del de-mandante y a la Sociedad Legal de Gananciales cuando la causa de acción del demandante por pérdida de ingresos (lucro cesante) pertenece a ésta última. Petición de revisión, pág. 9.
H-1 I — (
Es a base de tales hechos que la opinión mayoritaria de este Tribunal resuelve que la causa de acción que nos ocupa, instada para sí por el señor Urbino, es un acto unilateral de uno de los cónyuges al amparo de su facultad de jure para administrar y representar a la sociedad de ga-nanciales, por lo que la prueba alegadamente enmendó y subsanó la omisión de parte indispensable. Por esto es que concluye que no procede la desestimación solicitada. Dicha opinión parte de la premisa equivocada de que la Ley Núm. 51 de 21 de mayo de 1976, enmendatoria de los Art. 91 y 93 del Código Civil, 31 L.P.R.A. secs. 284 y 286, tuvo el efecto de autorizar a un cónyuge a instar una reclamación perte-neciente a la sociedad de gananciales sin incluir a dicha parte en la causa de acción correspondiente.
Por entender que dicha premisa es equivocada, no pode-mos suscribir la opinión mayoritaria de este Tribunal. Pro-cede resolver que la reclamación, que es objeto de la de-*231manda, le pertenece a la sociedad de gananciales, por lo que el demandante Víctor Urbino carecía de capacidad para instar para sí tal acción. Veamos.
El Art. 1296 del Código Civil, 31 L.P.R.A. sec. 3622, pro-vee que “[l]a sociedad de gananciales empezará precisa-mente en el día de la celebración del matrimonio”. Nótese que en el caso de autos surgió del descubrimiento de prueba que el demandante Víctor Urbino contrajo matri-monio con doña Esther Bidot Almodovar el 27 de abril de 1963 y que el ejemplar de carreras Dindi U fue comprado por el demandante Víctor Urbino en abril de 1986, esto es, durante su matrimonio.(2) No obstante, la causa de acción fue instada por el señor Urbino en su carácter personal. Es a base de lo anterior que la parte demandada recurrente solicitó la desestimación de la demanda bajo el fundamento de que el demandante Víctor Urbino carecía de capacidad de instar para sí tal acción.
Por otro lado, el Art. 1307 del Código Civil, 31 L.P.R.A. sec. 3647, dispone que “[s]e reputan gananciales todos los bienes del matrimonio, mientras no se pruebe que pertene-cen privativamente al marido o a la mujer”.
Se definen los bienes propios de cada uno de los cónyu-ges como aquellos que cada uno aporte al matrimonio como de su pertenencia; los que adquiera durante él, por título lucrativo, sea por donación, legado o herencia; los adquiri-dos por derecho de retracto o por permuta con otros bienes, pertenecientes a uno solo de los cónyuges, y los comprados con dinero exclusivo de la mujer o del marido. Art. 1299 del Código Civil, 31 L.P.R.A. sec. 3631.
Por su parte, se definen los bienes gananciales como aquellos adquiridos por título oneroso durante el matrimo-nio a costa del caudal común, bien se haga la adquisición para la comunidad, bien para uno solo de los esposos; los obtenidos por la industria, sueldo o trabajo de los cónyuges *232o de cualquiera de ellos, y los frutos, las rentas o los inte-reses percibidos o devengados durante el matrimonio, pro-cedentes de los bienes comunes o de los peculiares de cada uno de los cónyuges. Art. 1301 del Código Civil, 31 L.P.R.A. sec. 3641.
Con respecto a esto último, en García v. Montero Saldaña, 107 D.P.R. 319, 330-331 (1978), señalamos que “[sjegún Borrell y Soler, con las locuciones industria, sueldo y trabajo se comprende ... todas las formas de retri-buir la actividad productora del hombre, y todo ello quiere que se aporte al caudal común de los gananciales, ya se trate de trabajo manual o intelectual en todas sus manifes-taciones de utilidad económica’. Derecho Civil Español, tomo IV, pág. 427; VI Puig Peña, Compendio de Derecho Civil, 192-193 (1965); Reyes Monterreal, El Régimen Legal de Gananciales, 161 (1962)”. (Enfasis en el original.)
De lo anterior podemos colegir que en el caso de autos la reclamación, que es objeto de la demanda, le pertenece a la sociedad de gananciales, puesto que el ejemplar Dindi U pertenecía al patrimonio de dicha sociedad, por lo que cual-quier compensación sobre dicho ejemplar le pertenece a ésta. Por ende, la reclamación debió instarse por la socie-dad legal de gananciales. Recordemos que reiteradamente hemos establecido que la sociedad de gananciales es una entidad separada y distinta de los cónyuges que la componen. Véanse: Universal Funding Corp. v. Registrador, 133 D.P.R. 549 (1993); Cruz Viera v. Registrador, 118 D.P.R. 911 (1987); Int’l Charter Mortgage Corp. v. Registrador, 110 D.P.R. 862 (1981); Rovira Tomás v. Srio. de Hacienda, 88 D.P.R. 173 (1963); Rivera v. Casiano, 68 D.P.R. 190 (1948). La sociedad legal de gananciales no absorbe la personalidad individual de los cónyuges que la componen. Véase Universal Funding Corp. v. Registrador, supra. No ocurre tal eclipse de personalidad. Int’l Charter Mortgage Corp. v. Registrador, supra, pág. 867.
*233Resulta ilustrativo lo resuelto en Franco v. Mayagüez Building, Inc., 108 D.P.R. 192, 195 (1978), en el cual seña-lamos que los “ingresos dejados de percibir constituyen por tanto una pérdida para la sociedad de gananciales que, siendo una entidad separada y distinta de los cónyuges que la componen —Rovira Tomás v. Srio. de Hacienda, [supra]— era quien tenía que reclamarla”. En cuanto a esto último, la opinión mayoritaria indica que dicho caso es inaplicable toda vez que fue resuelto antes de las enmien-das a los artículos del Código Civil relativos al principio de igualdad conyugal, de coadministración, de investidura y de representación legal.
Sobre el particular debemos indicar que tales enmien-das no tuvieron el efecto de autorizar a un cónyuge a re-clamar para sí una causa de acción perteneciente a la so-ciedad de gananciales, sino que mediante tal ley se autorizó a que cualquiera de los cónyuges compareciera en representación de la sociedad de gananciales. Nótese que antes de entrar en vigor tales enmiendas sólo el esposo tenía derecho a representar a la sociedad de gananciales, más para ello era necesario que incluyera a la sociedad de gananciales como parte de la acción, tal y como se resolvió en Franco v. Mayagüez Building, Inc., supra. Las enmien-das meramente equipararon a ambos cónyuges, por lo que ahora ambos pueden representar a la sociedad de ganan-ciales, para lo cual deben incluir a esta última como parte de la causa de acción.
Ciertamente el precedente establecido en la opinión ma-yoritaria es peligroso y podría ser perjudicial para aquel cónyuge que no sea parte en la causa de acción, toda vez que podría lesionar su participación en la sociedad de gananciales. Nótese que dicho precedente también podría ser utilizado cuando se trata de una situación en la que uno de los cónyuges haya sido demandado en su carácter personal, descubriéndose luego que es casado y que la res-*234ponsabilidad podría imputársele a la sociedad de gananciales. Con el precedente que aquí se impone, no se-ría necesario emplazar a la sociedad de gananciales para hacerla responsable. Además, la opinión mayoritaria obvia la norma reiterada por este Tribunal de que la sociedad de gananciales es una entidad separada y distinta de los cón-yuges que la componen.
De otra parte, el caso Padró Collado v. Espada, 111 D.P.R. 56 (1981), citado en la opinión mayoritaria, resulta distinguible al caso de autos. Allí se trataba de un acto de adquisición por parte del marido, el cual compró una par-ticipación de un negocio por un precio aplazado, incum-pliendo con su pago. Resulta ilustrativo que allí se incluyó como parte del pleito a la sociedad de gananciales, así como a la esposa. Alegaron dichas partes que no habían dado su consentimiento para tal adquisición, resolviendo este Tribunal que la deuda contraída era un acto de administra-ción de la sociedad, para lo cual no necesitaba la previa aprobación ni el concurso de su cónyuge, por lo que estaban obligados. Nótese que para poder hacer efectiva la sentencia contra la sociedad de gananciales se incluyó a ésta como parte del pleito.
Por otro lado, la opinión mayoritaria alega que la prueba enmendó y subsanó la omisión de la parte indispensable. Ello resulta totalmente erróneo. De un exa-men de los autos originales del caso, así como de la trans-cripción de la evidencia, surge que antes de celebrarse la vista en su fondo sobre el aspecto de negligencia la parte demandada presentó una moción de desestimación y/o sen-tencia sumaria en la que adujo que la yegua era un bien ganancial, por lo que era la sociedad de gananciales quien tenía que reclamar los daños. Antes de comenzar el desfile de la prueba la parte demandada trajo a la atención del tribunal de instancia dicha moción, siendo denegada. Ade-más, no se pasó prueba alguna sobre el carácter ganancial *235de la reclamación, por lo que es incorrecto afirmar que la prueba haya enmendado las alegaciones.
Cabe destacar que en el caso de autos la reclamación fue presentada por el Sr. Víctor Urbino en su carácter personal. No se trata aquí de una reclamación interpuesta por el señor Urbino en representación de la sociedad de gananciales, según lo autorizan los Arts. 91 y 93 del Código Civil, supra. La inclusión de la sociedad de gananciales era necesaria toda vez que, según antes indicáramos, reitera-damente hemos resuelto que ésta es una entidad separada y distinta de los cónyuges que la componen, sin absorber la personalidad individual de sus miembros. Véase Universal Funding Corp. v. Registrador, supra, y casos allí citados. Incluso en su alegato el señor Urbino insiste que le corres-ponde instar la acción por estar a su nombre la licencia expedida por la Administración de Deporte Hípico, lo cual según discutiremos más adelante carece de validez alguna. De ahí que el señor Urbino no tenga capacidad para instar para sí tal reclamación, puesto que ésta pertenece a la so-ciedad de gananciales, no habiendo comparecido éste en representación de ella.
Claro está, la no inclusión de la sociedad de gananciales como parte demandante no tiene el efecto que le atribuye la parte demandada. La Regla 15.1 de Procedimiento Civil, 32 L.P.R.A. Ap. III,(3) provee, en lo pertinente, que “[n]o se desestimará un pleito por razón de no tramitarse a nombre de la persona que por ley tiene el derecho que se reclama hasta que, luego de levantarse la objeción, se haya conce-dido un tiempo razonable para que la persona con derecho ratifique la radicación del pleito, o se una al mismo, o se sustituya en lugar del promovente y tal ratificación, unión o sustitución tendrá el mismo efecto que si el pleito se hu-biere incoado por la persona con derecho”. (Énfasis *236suplido.) Por ende, procede que se revoquen las sentencias recurridas y se ordene la inclusión como parte demandante a la sociedad de gananciales compuesta entre Víctor Ur-bino y Esther Bidot Almodóvar, cuya unión o sustitución, en virtud de lo dispuesto en la citada Regla 15.1 de Proce-dimiento Civil, se retrotraerá a la fecha cuando el deman-dante Urbino instó la acción por daños y perjuicios.(4) No obstante, no es necesario ordenar la inclusión de la señora Esther Bidot Almodóvar, como parte indispensable en el pleito, puesto que a tenor con lo dispuesto en los Arts. 91 y 93 del Código Civil, supra, cualquiera de los cónyuges puede representar legalmente a la sociedad conyugal.
Por último, debemos mencionar que carecen de validez legal los argumentos esgrimidos por la parte demandante recurrida en cuanto a que fueron renunciadas las defensas presentadas por la parte demandada recurrente sobre la falta de partes indispensables, así como la de que la acción deja de exponer una reclamación que justifique la conce-sión de un remedio. La Regla 10.8(b) de Procedimiento Civil, 32 L.P.R.A. Ap. III, provee expresamente que “[l]a de-fensa de haber dejado de exponer una reclamación que justifique la concesión de un remedio, la defensa de haber omitido acumular una parte indispensable como se dispone en la Regla 16, y la objeción de haber omitido exponer una defensa legal a una reclamación, pueden hacerse mediante cualquier alegación permitida u ordenada según lo dis-puesto en la Regla 5.1, o mediante moción para que se dicte sentencia por las alegaciones, o en el juicio”. (Énfasis suplido.)
También carece de validez legal el argumento de la parte demandante recurrida en cuanto a que la licencia *237emitida por la Administración de Deporte Hípico para par-ticipar en dicho deporte había sido expedida al deman-dante Víctor Urbino y no a la sociedad de gananciales, por lo que los daños concedidos por el tribunal de instancia son propiedad de la persona bajo la cual aparece registrada la licencia en la Administración del Deporte Hípico, esto es, el demandante Víctor Urbino, por lo que es éste último la parte interesada y con capacidad en el caso de autos. Cla-ramente no le asiste la razón, puesto que el Art. 1301 del Código Civil, supra, define como bien ganancial aquel ad-quirido por un título oneroso durante el matrimonio a costa del caudal común, bien se haga la adquisición para la comunidad o para uno solo de los esposos.
Por los fundamentos antes expuestos, disentimos de la opinión mayoritaria de este Tribunal. En cambio revocaría-mos las sentencias recurridas y devolveríamos el caso al Tribunal de Primera Instancia para la continuación de los procedimientos conforme a lo aquí expuesto.

 No surge de las alegaciones de la demanda que el Sr. Víctor Urbino sea casado ni que haya comparecido a nombre de la sociedad legal de gananciales com-puesta entre éste y su esposa Esther Bidot Almodóvar.


 Cabe señalar que el demandante no alega en ningún momento que haya otorgado capitulaciones matrimoniales para que haya separación de bienes.


 Equivalente a la Regla 17(a) de Procedimiento Civil federal, 28 U.S.C.


 Véanse: Cummings v. United States, 704 F.2d 437 (9no Cir. 1983); Hess v. Eddy, 689 F.2d 977 (11mo Cir. 1982); Wadsworth v. United States Postal Service, 511 F.2d 64 (7mo Cir. 1975); 6A Wright, Miller and Kane, Federal Practice and Procedure: Civil 2d Sec. 1555, pags. 411-419 (1990).